                Case 19-01302-MAM           Doc 17   Filed 10/15/19    Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                         /

ROBERT C. FURR, not individually but                          ADV. NO. 19-01302-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

OCEAN REEF CLUB, INC.

         Defendant.
                                         /

                PLAINTIFF’S AGREED EX-PARTE MOTION TO SET ASIDE
                          AND VACATE CLERK’S DEFAULT

         Plaintiff, Robert C. Furr (“Plaintiff” or “Trustee”), as Chapter 7 Trustee of the Debtor,

Chance & Anthem, LLC (the “Debtor”), by and through undersigned counsel, pursuant to Rules

55 and 60 of the Federal Rules of Civil Procedure, Rules 7055 and 7060 of the Federal Rules of

Bankruptcy Procedure and Local Rule 9013-1(C)(1), hereby files this Agreed Ex-Parte Motion to

Set Aside and Vacate Clerk’s Default and in support thereof states:

         1.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue To The Bankruptcy Court For the Southern District

of Florida, transferring the Bankruptcy Case to this Court.

         2.      On May 25, 2018, the Plaintiff was duly appointed and is acting Chapter 7

Trustee of the Debtor’s bankruptcy estate (the “Estate”) [ECF No. 76].
              Case 19-01302-MAM          Doc 17    Filed 10/15/19     Page 2 of 7



       3.      On August 6, 2019, Plaintiff initiated the instant adversary proceeding by filing

the Adversary Complaint To Avoid And To Recover Fraudulent Transfers And For Other Relief

(the “Adversary Complaint”) [Adv. D.E. 1], against the Defendant, Ocean Reef Club, Inc. (the

“Ocean Reef” or “Defendant”), in the above adversary proceeding (the “Adversary Case”).

       4.      In the Adversary Complaint, the Trustee seeks to avoid and recover certain

alleged fraudulent transfers totaling $13,233.88 (the “Transfer”) pursuant to §726.105(1)(b),

Florida Statutes, and 11 U.S.C. §544(b)(1) and 550 of the Bankruptcy Code (Count I) and for

Unjust Enrichment (Count II) (collectively, the “Transfer Claims”).

       5.      On September 7, 2019, Siskind filed his Motion to Intervene [Adv. D.E. 5] (the

“Motion to Intervene”) and (ii) Motion to Strike Chapter 7 Trustee’s Scandalous, Impertinent

Allegations and for Clarification [Adv. D.E. 7] (the “Motion to Strike”).    The hearing on the

Motion to Intervene and Motion to Strike is scheduled for October 2, 2019 at 10:00 a.m.

       6.      On September 9, 2019 the Plaintiff filed the Verified Motion for Clerk’s Entry of

Default Against Defendant Ocean Reef Club, Inc. [Adv. D.E. 10].

       7.      On September 10, 2019, the Clerk of this Court, upon Plaintiff’s request, entered

the Default. [Adv. D.E. 11].

       8.      On September 30, 2019, the Trustee filed the Response and Opposition to Jeffrey

M. Siskind’s Motion to Intervene and Motion to Strike [Adv. D.E. 13].

       9.      Counsel for the Defendant conferred with counsel for the Plaintiff and advised

Plaintiff’s counsel that Defendant intended to move to vacate the Clerk’s Default and defend this

adversary proceeding on the merits.

       10.     Plaintiff therefore requests that the Court grant the relief requested herein and

allow this case to be decided on the merits.



                                               2
              Case 19-01302-MAM          Doc 17     Filed 10/15/19    Page 3 of 7



       WHEREFORE, Trustee, ROBERT C. FURR, respectfully requests the entry of an

Order, substantially in the form attached hereto as Exhibit A, setting aside and vacating the

Clerk’s Default and granting such other and further relief as the Court deems just and proper.

       Dated this 15th day of October, 2019.



                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, FL 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:/s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    jgenovese@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com
                                                    Barry P. Gruher, Esq.
                                                    Fla. Bar No. 960993
                                                    bgruher@gjb-law.com



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification upon all interested parties registered to receive electronic notification in

this matter and/or via U.S. Mail as indicated on the Service List below on this 15th       day of

October, 2019.

                                             By:/s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.




                                                3
              Case 19-01302-MAM        Doc 17     Filed 10/15/19    Page 4 of 7




                                      SERVICE LIST


Served Via CM/ECF Notification

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind jeffsiskind@msn.com,
jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr jsuarez@gjb-law.com, gjbecf@gjb-
law.com; chopkins@gjb-law.com; jzamora@gjb-law.com; ecastellanos@gjb-law.com;
gjbecf@ecf.courtdrive.com


Served Via U.S. Mail

Erica L. English, Esq.
Counsel for Defendant
Katz Barron
901 Ponce de Leon Blvd
10th Floor
Coral Gables, FL 33134




                                              4
Case 19-01302-MAM   Doc 17   Filed 10/15/19   Page 5 of 7




             EXHIBIT A
                Case 19-01302-MAM           Doc 17   Filed 10/15/19   Page 6 of 7




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                        /

ROBERT C. FURR, not individually but                        ADV. NO. 19-01302-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

OCEAN REEF CLUB, INC.

         Defendant.
                                        /

                AGREED ORDER GRANTING PLAINTIFF’S AGREED
         EX-PARTE MOTION TO SET ASIDE AND VACATE CLERK’S DEFAULT
                 Case 19-01302-MAM              Doc 17       Filed 10/15/19        Page 7 of 7



        THIS MATTER came before the Court without hearing upon the Agreed Ex-Parte

Motion to Set Aside and Vacate Clerk’s Default (the “Motion”). Upon consideration of the

Motion, the agreement of the parties as set forth therein, good cause appearing for the relief

sought in the same, and the Court being otherwise fully advised in the premises, it is

        ORDERED as follows:

        1.       The Motion is GRANTED.

        2.       The Clerk’s Default entered in this matter is VACATED and SET ASIDE.

        3.       Attorney English, Counsel for Ocean Reef Club, Inc. shall accept service of the

Complaint, Summons and Order Setting Filing and Disclosure Requirements for Pretrial and

Trial file a response to the Complaint within twenty (20) days of the date of entry of this Order.

        4.       A pretrial conference in this matter is scheduled for November 14, 2019 at 10:00

a.m. in Room 801, Courtroom A of the United States Bankruptcy Court, Flagler Waterview

Building, 1515 N. Flagler Drive, West Palm Beach, FL 33401. This Court’s Order Setting Filing

and Disclosure Requirements for Pretrial and Trial shall remain in full force and effect, and all

deadlines set in such Order shall be calculated based on the November 14, 2019 pretrial

conference.

                                                       ###

Submitted by:

Jesus M. Suarez, Esq.
GENOVESE JOBLOVE & BATTISTA, P.A.
Counsel for Chapter 7 Trustee
100 SE 2nd Street, Suite 4400
Miami, Florida 33131
Email: jsuarez@gjb-law.com

Attorney Suarez shall serve a conformed copy of this Order upon receipt of same on all parties in interest and shall
file a Certificate of Service with the Court within 3 days after entry of the Order.



                                                         2
